Citation Nr: 9906792	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active service from June 1979 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REMAND

The Board initially notes that the veteran's claim for a 
"nervous condition" was denied in an unappealed decision by 
the RO dated in October 1985, and that in an unappealed 
decision dated in August 1991, the RO determined that new and 
material evidence had not been received to reopen the claim 
for a nervous condition.  In June 1995, the RO received the 
veteran's claim of entitlement to service connection for 
PTSD.  This claim is for a separate and distinct psychiatric 
disorder, and a "new and material" analysis is therefore 
inappropriate.  See Best v. Brown, 10 Vet. App. 322 (1997).

The veteran asserts that she has PTSD related to her 
treatment for a back injury in late 1979, during her stay in 
a hospital at Ft. Campbell, Kentucky.  Specifically, she 
asserts that while she was in the hospital she was restrained 
at night so that she would not fall out of bed, and that she 
was kept in a dark, locked room from 10 p.m. to 7 a.m. every 
day.  In a VA PTSD examination report, dated in July 1998, 
the veteran further asserted that she was raped by a sergeant 
over a period of weeks during her hospitalization.  She 
stated that although she reported the incident, she was told 
that she was hallucinating.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  In the 
instant case, the record includes two opinions from Nannetta 
M. Rowe, L.P.C., L.M.F.T., dated in May and August of 1995, 
respectively, in which Ms. Rowe clearly diagnosed the veteran 
as having PTSD which was related to her service.  In this 
regard, the Board notes that Ms. Rowe essentially linked the 
veteran's PTSD to incidents surrounding the incurrence of a 
back injury after a fall on the confidence course, and that 
neither of her opinions mentions rape as a stressor.  The 
August 1995 opinion is also remarkable for a notation that 
the veteran suffered physical, sexual and emotional abuse as 
a child.  

In claims such as this, which involve noncombat stressors, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor; nor 
can credible supporting evidence of the actual occurrence of 
an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); see also Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Under the facts of this case, it appears that further 
development is required before it may be determined whether 
the veteran's in-service stressor is supported by credible 
evidence.  See Zarycki v. Brown, 6 Vet. App. 91, 97-100 
(1993).  Initially, it appears that there may be service 
records in existence which are not currently associated with 
the claims file, and which have been identified as pertinent 
to the veteran's claim.  Specifically, the veteran's 
representative has argued that the veteran's records of 
hospitalization at Ft. Campbell have not been obtained.  In 
this regard, a review of the claims file shows that it 
contains a hospital report from the base hospital at Ft. 
Campbell, dated in January 1980.  However, on remand, the RO 
should ensure that it has attempted to obtain all of the 
veteran's medical records during her hospitalization at Ft. 
Campbell from all possible sources.

Because the veteran has submitted a well-grounded claim, the 
VA has a duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  In 
particular, the VA Adjudication Procedure Manual M21-1 (M21-
1) provides that the required "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  Manual M21-1, part VI, 
paragraph 11.38(b) (Change 65, Oct. 28, 1998).  Specific to 
claims based upon personal assault, M21-1, part III, 
paragraph 5.14(c) (Change 49, Feb. 20, 1996) provides an 
extensive list of sources alternate to military records that 
may be deemed competent to provide credible evidence that may 
support the conclusion that the event occurred.  Included 
among the sources are reports from military police or other 
military law enforcement agencies.  M21-1, part III, 
paragraph 5.14(c)(4)(b).  Based on the facts outlined above, 
the Board concludes that a remand is necessary to ensure that 
VA has met its duty to assist the veteran in developing the 
facts pertinent to her claim, and, specifically, to ensure 
that VA has followed the appropriate procedures in attempting 
to obtain corroboration of the veteran's stressors.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
provide her another opportunity to 
identify additional probative evidence, 
such as any names or detailed information 
relevant to the in-service events and/or 
the existence of any outstanding medical 
evidence, particularly any records of 
treatment or consultation proximate to 
service discharge.  After securing any 
necessary releases, the RO should request 
all relevant documentation, and any 
relevant medical treatment records that 
are not already associated with the file, 
to include additional records of 
treatment from the base hospital at Ft. 
Campbell, if appropriate.

2.  The RO should attempt to obtain any 
report of sexual assault filed by the 
veteran from the appropriate military law 
enforcement authority.  If such records 
are not available, cannot be located, or 
cannot be obtained after a reasonable 
effort, documentation to this effect 
should be associated with the claims 
file.

3.  Following the development outlined in 
the first two paragraphs of this remand, 
the RO must prepare a report detailing 
the nature of any stressor(s) which it 
has determined is verified by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder. 

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether she meets the diagnostic criteria 
for PTSD and, if so, whether it is 
related to any verified stressor(s).  The 
RO must provide the examiner with a 
summary of any verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
psychiatrist should be advised that the 
veteran has related a history that 
includes stressors which are not related 
to her service, specifically, she has 
reported physical, emotional and sexual 
abuse as a child.  The examination report 
should include a complete rationale for 
all opinions expressed.  The  claims file 
must be reviewed by the examiner in 
connection with the examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 


- 6 -






